     Case 1:16-cv-01094-PJG ECF No. 110 filed 10/03/18 PageID.1774 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________

CINDY GAMRAT,                                              Case No. 1:16-cv-1094

         Plaintiff,
                                                           Hon. Phillip J. Green
v.

JOSHUA CLINE, JOSEPH GAMRAT,
and DAVID HORR,

         Defendants.

 Tyler E. Osburn (P77829)                         Mark R. Dundon (P68614)
 SCHENK, BONCHER & RYPMA                          The Law Offices of Mark Dundon, PLC
 Attorneys for Plaintiff                          Attorney for Joshua Cline
 601 Three Mile Rd. NW                            22655 S. Chrysler Drive
 Grand Rapids, MI 49544                           Hazel Park, MI 48030
 (616) 647-8277                                   (248) 790-3750 and

                                                  Brian T. Dailey (P39945)
                                                  DAILEY LAW FIRM, P.C.
                                                  Attorneys for Joshua Cline
                                                  36700 Woodward Avenue., Ste 107
                                                  Bloomfield Hills, MI 48304
                                                  (248) 744-5005
 Paul T. Vlachos (P39506)                         David Horr
 Brian E. Weiss (P51502)                          Defendant, In Pro Per
 VLACHOS & VLACHOS, P.C.                          821 Sanborn St.
 Attorneys for Defendant Joseph Gamrat            Port Huron, MI 48060
 5659 Stadium Drive                               (810) 858-3287
 Kalamazoo, MI 49009


 (269) 375-6646


     Brief in Support of Plaintiff’s Motion to Voluntarily Dismiss Defendant Joseph Gamrat
                                with Prejudice Under Rule 41(a)(2)




                                              1
  Case 1:16-cv-01094-PJG ECF No. 110 filed 10/03/18 PageID.1775 Page 2 of 3



       Plaintiff and Defendant Joseph Gamrat reached a resolution of her case against him, and

Plaintiff now seeks an order from this Court voluntarily dismissing Defendant Gamrat from this

case with prejudice. Under Fed. R. Civ. P. 41(a)(1), Plaintiff attempted to effect the dismissal

by preparing and circulating to all parties remaining in the case a stipulation to dismiss

Defendant Gamrat with prejudice. Defendant Gamrat and Defendant David Horr agreed to the

stipulation. However, Defendant Cline has not agreed, despite several attempts by the

undersigned to procure his agreement.

       Because she was unable to get all remaining defendants to agree to stipulate to dismiss

Defendant Gamrat, Plaintiff is filing this motion and seeking an order from this Court under Fed.

R. Civ. P. 41(a)(2) dismissing Defendant Gamrat with prejudice. Whether dismissal should be

granted under the authority of Rule 41(a)(2) is within the sound discretion of the district court.

Banque de Depots v. National Bank of Detroit, 491 F.2d 753, 757 (6th Cir. 1974). The primary

purpose of the rule in interposing the requirement of court approval is to protect the nonmovant

from unfair treatment. Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994).

There is no reason not to grant this motion in this case, as Plaintiff and Defendant Gamrat have

worked diligently through counsel to reach a resolution of her claims; Defendant Gamrat would

suffer no unfair treatment or prejudice from the dismissal, as the parties actually agreed to the

terms of the dismissal; no counterclaim has ever been filed; and Defendant Cline has not conducted

any discovery to date related to this case. Plaintiff is asking this Court to exercise its judgment

and enter an order dismissing Defendant Gamrat from this case with prejudice, as agreed upon

between him and Plaintiff.




                                                 2
     Case 1:16-cv-01094-PJG ECF No. 110 filed 10/03/18 PageID.1776 Page 3 of 3



              For the reasons set forth above, Plaintiff respectfully requests that this Court grant her

Motion to Dismiss Defendant Gamrat from this case under Rule 41(a)(2) with prejudice.

                                                                                    Respectfully Submitted,

                                                                                    SCHENK, BONCHER & RYPMA

Dated: October 3, 2018                                                        By:        /s/ Tyler E. Osburn
                                                                                    Tyler E. Osburn (P77829)
                                                                                    Attorney for Plaintiff
                                                                                    601 Three Mile Road NW
                                                                                    Grand Rapids, MI 49544
                                                                                    (616) 647-8277
s:\clients\gamrat - bauer\usdc 16-1094\motion to dismiss joseph gamrat.docx




                                                                                3
